Citation Nr: 1728820	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-16 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than August 11, 2006, for the grant of a total disability rating based upon individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1987 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office.  

The Agency of Original Jurisdiction (AOJ) initially denied the Veteran's claim for entitlement to a TDIU in June 2007.  In a March 2009 administrative decision, the AOJ determined that the Veteran had not submitted a timely substantive appeal to that decision.  The Veteran appealed that determination to the Board and in October 2013 the Board found that a substantive appeal had been timely filed.  As the AOJ had subsequently granted a TDIU in a November 2009 rating decision and assigned an effective date of September 18, 2008, the Board remanded the issue of entitlement to a TDIU prior to that date in its October 2013 decision.  In January 2016, the AOJ assigned an earlier effective date of August 11, 2006, and the Board remanded the issue of entitlement to a TDIU prior to that date in July 2016.   


FINDING OF FACT

A TDIU is currently in effect from August 11, 2006, and the Veteran's first claim for entitlement to a TDIU was received by VA on March 14, 2007; it is not factually ascertainable that the Veteran was unemployable as a result of his service-connected disabilities prior to August 11, 2006.


CONCLUSION OF LAW

The criteria for an effective date prior to August 11, 2006, for a TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  However, an effective date for increased disability compensation, including a TDIU rating stemming from a standalone claim, may be earlier than the date of receipt of the application.  In such cases, the effective date shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application for TDIU is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Norris v. West, 12 Vet. App. 413, 420 (1999).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim; if the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 
§ 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o).  An effective date earlier than the date of claim may be assigned if an increase in disability is shown within the one-year period prior to the receipt of a claim, but not where the increase is shown prior to the one-year period preceding the receipt of the claim.  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016). 
For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can   find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

The Veteran has been awarded a TDIU effective August 11, 2006, the date of a VA general medical examination and the date from which grants of service connection for depressive disorder, a neck disability, bilateral pes planus, a right ankle disability, and a left knee disability are in effect.  The Veteran asserts that his award of TDIU should instead date much earlier, specifically to 2001 or 2003.  In that respect, prior to August 11, 2006, service connection was in effect only for a back disability and a right knee disability. 

Initially, the schedular criteria for a TDIU are met for the entire period on appeal.  During that period, the Veteran was service connected a back disability, rated as 60 percent disabling, and for a right knee disability, assigned two separate 10 percent disability ratings, for a combined disability rating of 70 percent.  38 C.F.R. 
§ 4.16(a).

Here, the Veteran's first application for a TDIU was received by VA on March 14, 2007.  The Board finds nothing in the record prior to that date that could be construed as a claim for a TDIU, to include as part of any increased rating claims.  In that regard, the Board notes that the Veteran's TDIU is already effective within the year prior to the receipt of the application.  As such, the question becomes whether the evidence indicates that it is factually ascertainable that the Veteran's service-connected disabilities rendered him unemployable between March 14, 2006, and August 11, 2006.

Following a careful review of the record, the Board finds that the preponderance of the evidence is against the award of a TDIU prior to August 11, 2006, as the most probative evidence of record does not show that the Veteran's service-connected disabilities, specifically his back and right knee disabilities, without consideration of age or nonservice-connected disabilities, rendered him substantially unemployable prior to that date.  

The record reflects that the Veteran has not had meaningful employment since his separation from the military in 1990.  He worked fairly brief periods in security and light factory work in the early 1990s, but, per his reports, has not been employed since 1995.  Additionally, the Veteran has been considered totally disabled for employment purposes by the Social Security Administration (SSA) since May 1996 due to paranoid schizophrenia and polysubstance dependence, neither of which disabilities are service connected.  While VA and SSA use different standards to assess employability, and a determination of unemployability by SSA is in no way dispositive for purposes of determining entitlement to a TDIU, SSA's determination is probative to the issue at hand.  Further, while the Veteran is currently service-connected for a depressive disorder associated with his service-connected lumbar spine disability, service-connected for this acquired psychiatric disability was not established prior to August 11, 2016.  

Treatment records before and during the period on appeal reflect complaints of right knee pain and back pain, stiffness, and tenderness, with a slow gait and use of a cane.  Upon VA general medical examination on August 11, 2006, the date from which a TDIU has been granted, the Veteran reported that he had not worked since 1993; he stated that he had worked for a temporary agency and been laid off due to his back and knee disabilities.  He further reported that he had gone to school in 1995, but had not been able to do anything since.  The examiner opined that the Veteran's service-connected back disability was significantly and prominently disabling to the Veteran's overall employability, and that his right knee disability did moderately impinge upon the physicality of his employability as well as sedentary employability.  The examiner further discussed the impact of other disabilities which are not service connected during the relevant time period.  
Upon review, the Board finds that it is not factually ascertainable that the Veteran was rendered unemployable due to his service-connected back and left knee disabilities between March 14, 2006, and August 11, 2006.  As noted above, an effective date earlier than the date of claim may be assigned if an increase in disability is shown within the one-year period prior to the receipt of a claim, but not where the increase is shown prior to the one-year period preceding the receipt of the claim.  Gaston, 605 F.3d at 984.  The VA examination conducted in August 2006 the first indication of record in the year prior to the date of receipt of the Veteran's TDIU claim of an increase in severity of the Veteran's service-connected disabilities and that these disabilities, in conjunction with other disabilities later service connected, affect his employability.  It is unnecessary to determine whether the Veteran's back and right knee disabilities alone rendered him unemployable, as there is no indication of such or of an increase in severity of these disabilities in the year prior to the receipt of his TDIU claim until August 11, 2006, the date from which a TDIU and service connection for several other disabilities has been awarded.  

Accordingly, while the Board has considered the Veteran's contention that the effective date should be several years earlier and recognizes that the Veteran was, in fact, unemployed for many years, the relevant legal consideration in this case is whether the Veteran's service-connected disabilities rendered him unemployable between March 14, 2006, and August 11, 2006, and the evidence does not support the assignment of an earlier effective date.  As such, entitlement to an effective date earlier than August 11, 2006, is not warranted.

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date earlier than August 11, 2006, for the grant of a TDIU is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


